Citation Nr: 1229545	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for right knee scars.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney 


ATTORNEY FOR THE BOARD

D. Johnson, Counsel







INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision that awarded service connection for a scar as a residual of a right knee surgery and assigned an initial 0 percent disability rating effective December 10, 2004.  

A VA Form 21-22a shows that the Veteran selected Jenny Twyford, a private attorney, to represent him in this appeal.  Although in August 2011 another private attorney indicated that she was going to be retained to represent the Veteran, in September 2011, that attorney "withdrew" her representation.  As such, although the April 2012 VA Form 8, Certification of Appeal," reflects that the Veteran has no power of attorney as his attorney withdrew representation, as indicated by the Board's August 2012 letter, attorney Jenny Twyford remains as his representative in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The three scars located on the Veteran's right knee are superficial, stable, not painful on objective examination, measure less than 6 square inches in size, and do not limit motion or function. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for right knee scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for an increased rating for service-connected right knee scars arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He was also provided with VA examinations in connection with his claim.  The Board finds that the examination reports are adequate for the purposes of deciding the claim on appeal because the examiners conducted physical examinations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, this case was remanded by the Board in December 2008 and August 2010.  The December 2008 remand directed the RO to afford the Veteran a VA examination that included an evaluation of any right knee scar(s) found to be present.  The claim was also remanded in April and December 2011 to ensure compliance with the remand directives.  There has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

The Veteran seeks a compensable rating for right knee scars.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

Under DC 7801, scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2002).  

A maximum rating of 10 percent is assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2002). 

A maximum rating of 10 percent is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2002).  Note (1) to DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defines a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 also provides for a maximum rating of 10 percent for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  Other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).

The criteria used to evaluate disabilities involving the skin were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for an increased rating was received in December 2004 and he has not requested such consideration.  Accordingly, those criteria are not applicable to the claim.  

The Veteran was afforded a VA examination of his right knee in January 2005.  The examiner indicated that the Veteran had two scars.  One was on the upper part of the right tibia and measured 3.5 centimeters (cm) by 1.0 cm.  That scar was well-healed.  The second scar was located on the medial aspect of the right knee that measured 3.2 cm by 0.75 cm.  This was the scar from the ACL repair.  The scar was well-healed.  Both scars were consistent with the surrounding skin in color without any disfigurement.  They were non-tender, stable, level, and there was no limitation of function due to the scar.  

In a November 2005 statement, the Veteran reported that he has a permanent scar and an external bump on his leg that was a disfigurement.  He did not specifically note any pain or limited function or motion due to his scar.  VA outpatient treatment records do not show any abnormal findings with respect to the right knee scar.  An August 2006 treatment note shows the Veteran had "well-healed incisions" from his ACL reconstruction and arthroscopy.  

The Veteran was also afforded examinations in January 2009 and October 2010.  Unfortunately, these examination reports are without any express findings pertaining to the size and severity of any right knee scars.  The case was remanded in April 2011 to obtain an evaluation of the right knee scar residuals.

During an August 2011 VA examination, the Veteran reported that he had a painful scar in the right upper tibia region.  He stated that the scar had been present since 1990 and had manifested with a constant numbness-type pain of a 9/10 intensity since then and still had some tenderness to touch.  Objectively, the Veteran was noted to have three right knee scars.  The first was located on the right shin in the upper tibia region and measured 3.5 cm by 0.7 cm.  The second scar was in the medial aspect of the knee and measured 3.5 cm. by 0.8 cm.  The third scar was on the anterior region of the knee and measured 2 cm. by 1 cm.  All of the scars were superficial and non-linear.  The combined total area of the scars on the right knee was 8.5 square (sq.) cm.  None of the scars resulted in limitation of function, nor was there any associated muscle or never damage.  The scars did not affect the Veteran's ability to work.  In a final summary of the right knee scar findings, the examiner stated that the scars were stable and well-healed without erythema, keloid, disfigurement, limitation of motion, adherence to underlying tissue, or any objective signs of pain.  The examiner clarified that although the Veteran reported pain to touch it is likely related to his joint condition and not scarring.  The diagnosis was scar residual of right knee surgery.  

At a February 2012 VA examination, the Veteran reported that his right knee scars did not affect his employment or activities of daily living.  He denied any pain and stated that he did not use any medications.  The examiner stated that the Veteran's description of pain in February 2004 and January 2005 was actually a painful knee, not a painful scar.  On physical examination, none of the scars were painful or unstable.  The first scar was located on the right shin in the upper tibia region and measured 3.5 cm by 0.7 cm (2.45 sq. cm).  The second scar was in the medial aspect of the knee and measured 3.5 cm. by 0.8 cm (2.8 sq. cm.).  The third scar was on the right knee anterior region and measured 2.0 cm. by 1.0 cm (2 sq. cm.).  None of the scars were raised, depressed, adherent to the underlying tissue, abnormally-pigmented or textured, or tender.  The scars involved less than one percent of the exposed or total body surface.  None of the scars resulted in limitation of function and there were no other pertinent physical findings, or complications of symptoms such as nerve or muscle damage associated with the scars.

As noted, the Veteran's service-connected for right knee scars are rated as noncompensable under 38 C.F.R. § 4.118, DC 7804 (2002).  The Board finds that he is not entitled to a compensable rating under DC 7804.  Under DC 7804, superficial scars that are tender or painful on objective examination are evaluated as 10 percent disabling.  Throughout the appeal, the Veteran has complained of right knee pain; however, these complaints were not made specifically in regard to any scarring on his knee.  Rather, it is clear from the Veteran's statements that the pain he described was joint pain.  The Board further notes that on objective inspection at the August 2011 and February 2012 examinations, the right knee scars were not painful upon palpation by the examiners (i.e. objective examination).  Indeed the August 2011 examiner stated clarified that although the Veteran reported pain to touch it is likely related to his joint condition and not scarring.  The diagnosis was scar residual of right knee surgery.   Thus, a compensable rating for the right knee scars is not warranted under DC 7804.

The Board further finds that the diagnostic codes 7800-7803 are inapplicable in this case.  The objective evidence does not reflect that any of the Veteran's right knee scars are disfiguring on the head, face or neck (DC 7800); do not exceed 6 square inches in size, are not deep, and do not cause limited motion (DC 7801); none of the scars approximate one square foot or 144 sq. inches (DC 7802); and none of the scars are unstable or manifest with repeated ulceration (DC 7803).  Diagnostic Code 7805 is also inapplicable in this case as the evidence does not show that the Veteran's right knee scars produce any limitation of knee function.  Diagnostic Code 7806 is also not applicable as it addresses dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2002).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993). 

In sum, the Board finds that a compensable rating is not warranted in this case.  The Board has considered the Veteran's contention that his right knee scars are painful, but finds that the August 2011 and February 2012 VA examination reports are the most persuasive evidence of the nature and severity of the Veteran's right knee scars.  Each of these reports was based on physical examinations and contains sufficient information such that the Board is able to render an informed determination.  Further, the Veteran did not demonstrate pain when the examiners manipulated his scars on objective examination.  Higher evaluations are not warranted for any period of time that is covered by this appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's right knee scar residuals.  The right knee scars are superficial, well-healed, and not productive of pain or tenderness on objective demonstration, and do not cause any limited motion or functional impairment- manifestations that are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the right knee scars and referral for consideration of extraschedular rating is not warranted. 

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is employed and thus, TDIU is not raised by the record. 


ORDER

An initial compensable rating for right knee scars is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


